Citation Nr: 0313734	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits for a right arm and hand 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1947 to October 
1957.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in March 1996.  
The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a right arm and 
hand disability.

In October 1996 the veteran and his spouse gave sworn 
testimony at a hearing before a hearing officer at the RO.  
In August 1998 they provided oral testimony via a video 
conference at the RO before the undersigned Veterans Law 
Judge.  The hearing transcripts are on file.

In August 1998 the Board remanded this case to the RO for 
additional development and further adjudicative action.  

In February 2002 the RO most recently affirmed the 
determination previously entered.

In June 2002 the Board undertook additional development of 
the claim at issue pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

An October 2002 VA orthopedic examination report with 
pertinent opinion was obtained with respect to the claim of 
entitlement to compensation benefits for a right arm and hand 
disability pursuant to 38 U.S.C.A. § 1151.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 19.9(a)(2).



The Board may proceed with appellate consideration of the 
issue of entitlement to compensation benefits for a right arm 
and hand disability pursuant to 38 U.S.C.A. § 1151 in light 
of the favorable decision cited below.  See 38 C.F.R. 
§ 20.1304; Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The probative and competent medical evidence of record links 
venous insufficiency with complication of cellulites and 
gouty arthritis attack of the right arm and hand to a VA 
blood drawing procedure of the right upper extremity on March 
14, 1995.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for venous insufficiency 
with complication of cellulites and gouty arthritis attack of 
the right arm and hand have been met. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent private and VA clinical and hospital records dating 
between approximately mid March 1995 and late June 1995 refer 
to persistently ongoing right arm and hand symptoms variously 
diagnosed including cellulitis and phlebitis following an 
intravenous (IV) stick at a VA facility on or around March 
14, 1995, with subsequent infection that was debrided. 

The veteran was placed on IV antibiotics with improvement 
with regard to swelling and tenderness.  However, in June 
1995, he complained of loss of significant range of motion of 
the fingers due to scarring down in the extensor tendon.  It 
was noted that VA would continue to do physical therapy (PT) 
hundreds of times a day to each digit and that he would be 
seen in six weeks at which time X-rays would be undertaken. 

The veteran's claim of entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 was received 
in April 1995.

In October 1996 the veteran and his spouse gave sworn 
testimony at a hearing before a hearing officer at the RO.  
The hearing transcript is on file.

In June 1998, the veteran and his spouse attended a "video 
conferencing" hearing at the RO before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The hearing 
transcript is on file.  The veteran argued that he either 
developed or aggravated an existing right arm and hand 
disability on account of treatment by VA in March and May 
1995, including numerous unsuccessful attempts to draw blood 
from the right arm by needle stick undertaken by VA beginning 
in March 1995.  He argued that from the initial treatment by 
VA in March 1995, he had had right arm and hand symptoms 
including pain and swelling.  

An October 1999 VA special neurologic examination report with 
diagnostic work-up of the right arm and hand shows 
essentially normal neurological examination with questionable 
weakness in the right hand, and nerve conduction velocity 
test did not indicate abnormalities.  

An October 2002 VA orthopedic examination of the right arm 
and hand shows that the examiner following a review of the 
veteran's claims file and reported medical history, the 
medical specialist essentially opined that an etiologic link 
or nexus existed between the onset of venous insufficiency 
with complication of cellulites and gouty arthritis attack of 
the right arm and hand to a VA blood drawing procedure of the 
right upper extremity on March 14, 1995. 


Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 2002), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service-
connected," under the following circumstances:

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the CAVC declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3), requiring VA fault or 
accident prior to recovery under 38 U.S.C.A. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., Gardner 
v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 
115 S. Ct. 552 (1994 In December 1994, the United States 
Supreme Court held that VA is not authorized by § 1151 to 
exclude from compensation the "contemplated or foreseeable" 
results of non negligent medical treatment, as was provided 
by 38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."



In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court 
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308, (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997 (April 
1995).  All claims for benefits under 38 U.S.C.A. § 1151, 
which govern benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, must 
be adjudicated under the more favorable provisions of section 
1151 as they existed prior to that date.  VAOPGCPREC 40-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West  Supp. 2002).



Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
as 38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  




The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for the Federal Circuit (CAFC) overturned 
and vacated some parts of the development regulations.  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

Importantly, any deficiencies which may exist in VA's duties 
to notify and to assist constitute harmless error in light of 
the full grant of benefits as discussed below.


38 U.S.C.A. § 1151

In this case the veteran argues that he either developed or 
aggravated an existing right arm and hand disability on 
account of treatment by VA in March and May 1995, including 
numerous unsuccessful attempts to draw blood from the right 
arm by needle stick undertaken by VA beginning in March 1995.  

He argues that from the initial treatment by VA in March 
1995, he has had right arm and hand symptoms including pain 
and swelling.  



The Board recognizes that the pertinent private and VA 
clinical and hospital records dating between approximately 
mid March 1995 and late June 1995 refer to persistently 
ongoing right arm and hand symptoms variously diagnosed 
including cellulitis and phlebitis following an intravenous 
(IV) stick at a VA facility on March 14, 1995 with subsequent 
infection that was debrided.

In view of the pertinent medical evidence referring to right 
upper extremity symptoms following a VA blood drawing 
procedure in March 1995, the Board obtained pertinent special 
VA neurologic and orthopedic examinations with nexus opinions 
regarding the veteran's claim.  

In October 1999 a special VA neurologic examination report 
with diagnostic workup of the right arm and hand shows 
essentially normal neurological examination with questionable 
weakness in the right hand, and nerve conduction velocity 
test did not indicate abnormalities.  

In October 2002, after review of the record, a VA medical 
specialist essentially opined that an etiologic nexus existed 
between the onset of venous insufficiency with complication 
of cellulites and gouty arthritis attack of the right arm and 
hand secondary to a VA blood drawing procedure involving the 
right upper extremity on March 14, 1995. 

The Board finds that the competent medical evidence of record 
links venous insufficiency with complication of cellulites 
and gouty arthritis attack of the right arm and hand as a 
result of a VA blood drawing procedure involving the right 
upper extremity on March 14, 1995.

In view of the evidence of record, the Board notes that the 
evidence supports the grant of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 for venous 
insufficiency with complication of cellulites and gouty 
arthritis attack of the right arm and hand as secondary to a 
VA blood drawing procedure involving the right upper 
extremity in March 1995.  


ORDER

Entitlement to compensation benefits for venous insufficiency 
with complication of cellulites and gouty arthritis attack of 
the right arm and hand pursuant to the provisions of 38 
U.S.C.A. § 1151 is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

